Citation Nr: 1504990	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-01 015	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB) with residual scarring.

2. Entitlement to a compensable disability rating for diaphragmatic spasm prior to June 20, 2012 and a disability rating in excess of 10 percent thereafter.

3. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

4. Entitlement to service connection for a right knee disability.

5. Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

6. Entitlement to service connection for a left shoulder disability.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2012 and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2013, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is in the claims file.  In October 2013, he appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

The issues of entitlement to service connection for a left shoulder disability and a right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's PFB has been manifested by chronic painful facial pustules and involvement of between 5 percent and less than 20 percent of exposed body surface and less than 5 percent of total body surface; use of systemic therapy was not shown.

2. Throughout the appeals period, the Veteran's diaphragmatic spasm has been manifested by no more than moderate impairment of Muscle Group XIX, with one cardinal sign or symptom, namely, fatigue-pain; no penetrating injury to the muscle, additional impairment, or other cardinal signs or symptoms of muscle group injuries have been shown.

3. An unappealed rating decision in November 2009 denied service connection for a right knee disability and a left shoulder disability.

4. Evidence submitted since the November 2009 rating decision on the claims of service connection for right knee disability and left shoulder disability raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7813 (2014).

2. The criteria for a 10 percent disability rating, and no higher, have been met as of August 17, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.56, 4.73, Diagnostic Code 5319 (2014).

3. The November 2009 rating decision denying service connection for right knee disability and left shoulder disability became final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. Evidence received since the November 2009 rating decision on the claims of service connection for right knee disability and left shoulder disability is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2011 and November 2011, the RO sent the Veteran letters, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2011, November 2011, April 2012, June 2012, and August 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Rating Disability Claims

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings for the Veteran's diaphragmatic spasm.  However, a review of the record shows that the Veteran's symptoms have been consistent throughout the appeals period and the Board has therefore adjusted the rating accordingly.

Facts and Analysis

PFB

The Veteran is currently assigned a 10 percent disability rating for pseudofolliculitis barbae, under Diagnostic Codes 7813-7806.  

Diagnostic Code 7813 provides that dermatophytosis may be rated based on disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7813.

Diagnostic Code 7806 assigns disability ratings of 10 percent where the skin condition affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period; and 30 percent where 20 to 40 percent of the entire body or of exposed areas of the body are affect, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Diagnostic Code 7800 assigns disability ratings for disfigurement of the head, face, or neck.  A 10 percent disability rating is assigned where there is one characteristic of disfigurement, i.e., one of the following: a scar 5 or more inches in length; a scar at least one-quarter inch wide at the widest part; surface contour of the scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches; skin texture abnormal in an area exceeding 6 square inches; underlying soft tissue missing in an areas exceeding 6 square inches; or skin indurated and inflexion in an area exceeding 6 square inches.  See Note (1).  A 30 percent disability rating is assigned where there are two or three characteristics of disfigurement or where there is visiable or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features of the face.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The Veteran's VA outpatient records reflect that his PFB is historically chronic, and he has undergone various treatment regimens for relief of his symptoms, to include multiple regimen of antibiotics and topical medications.  

The VA opinion of November 2011 noted only that a previous VA examination had been reviewed and that the Veteran's PFB affected 6 to 19 percent of the beard and neck area and 5 percent of the total body area.  A prior examination in October 2009 noted symptoms of papules and pustules in the face and folliculitis in the beard areas of the neck and face.  The Veteran at that time stated that he tended to clip the hairs in that area as opposed to shaving, and occasionally had to dig out inflamed hairs.  He used over-the-counter topical creams.  He had scattered hyperpigmented areas with superficial scarring.  The affected area was greater than 5 percent but less than 20 percent of the exposed areas of the body and less than 5 percent of the total body surface.

At an April 2012 VA examination, the Veteran described his condition as being worse in the spring and summer and mildly decreased in the fall and winter, though it was constantly present.  Examination showed bumps on both cheeks and chin, with a predominance on the neck, as well as intermittent pustular lesions.  He had been treated with topical corticosteroids on a near-constant basis, but had not been prescribed systemic corticosteroids or other immunosuppressive medications.  The Veteran's condition had resulted in lesions and changes in skin colors in the areas of previous lesions.  There was no impact on the Veteran's ability to work as a result of his PFB.  In an addendum opinion, the examiner stated that the Veteran's PFB affected between 4.5 and 5 percent of exposed areas, specifically the lower face and neck, with no disfigurement based on examination, other than hyperpigmentation scarring also affecting slightly less than 5 percent of exposed areas.

The Veteran has submitted written statements regarding his PFB and provided testimony at the hearing in October 2013.  In both instances, he described difficulty in "properly removing his facial hair;" he stated that he preferred a close shave rather than short stubble, but this tended to result in increased papules and pustules.  In addition, using any shaving products on his face resulted in burning pain and he had received little relief with creams and over-the-counter treatments.

In light of the objective findings on clinical examination, the Veteran's PFB most nearly approximates the assigned 10 percent disability rating under 38 C.F.R. § 4.118, DC 7806 throughout the rating period on appeal.  A higher rating has not been met or approximated, as none of the examiners described the affected area as affecting 20 percent or more of exposed and total body areas; indeed, the most recent examiner estimated the exposed body area affected as just under 5 percent.  At no time has the affected area been described as covering 20 percent or more of the total body surface or the total exposed area.  Further, the Veteran has never been prescribed immunosuppressive drugs or corticosteroids for this condition.

With respect to the rating criteria for scars, there is some evidence of hyperpigmentation of the skin, but it is scattered in nature and does not exceed 6 square inches.  None of the other characteristics of disfigurement have been shown.  See 38 C.F.R. § 4.118, DC 7800.  As such, the rating under these criteria would be no higher than the 10 percent already assigned.   

The Board acknowledges the Veteran's statements regarding the need to excavate inflamed hairs or hair follicles from time to time and the pain on shaving or applying shaving products.  However, these symptoms result only in discomfort, rather than in any discernible functional impairment, as reflected by the statements of VA examiners that his PFB has no effect on his ability to work.  

Based on the evidence of record as discussed above, the criteria for a disability rating higher than the currently assigned 10 percent for PFB is not shown.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7806, and 7813.

Diaphragmatic Spasm

As noted above, the Veteran was initially granted a non-compensable (0 percent) disability rating.  He applied for an increased disability in August 2011 and a staged rating of 10 percent was granted effective June 20, 2012.  

The Veteran's right side diaphragmatic spasm is rated analogously under 38 C.F.R. § 4.71a, Diagnostic Code 5319, because the primary symptoms are those of muscle group injury in the abdomen.  Analogous ratings are used when the Veteran's specific condition is not listed in the Diagnostic Codes and there is a listed condition which is closely related or otherwise describes the functional impact of the Veteran's disability.  38 C.F.R. § 4.20.

Muscle group injuries are rated as either slight, moderate, moderately severe, or severe according to the criteria listed in §4.56, based on the type of injury, the history and complaint, and the objective findings.  The cardinal signs and symptoms of a muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

In this case, the affected Muscle Group is XIX, related to the muscles which support the abdominal wall and lower thorax and are helpful in performing strong downward movements of the arm.  Disability ratings assigned for injuries to this Muscle Group are: slight, 0 percent; moderate, 10 percent; moderately severe, 30 percent; and, severe, 50 percent.  38 C.F.R. § 4.73. 

Slight disability is found where there was: a simple wound without debridement or infection; brief treatment and return to duty; healing with good functional results; none of the cardinal signs or symptoms of muscle disability; a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function; and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(b), (c), and (d)(1).

Moderate muscle disability is defined as one with a through and through or deep penetrating wound of short track, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; evidence of in-service treatment for the wound; a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability; entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(b), (c), & (d)(2).

A moderately severe muscle disability is one with: a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; evidence of hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements; entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(b), (c), & (d)(3).

On October 2011 VA examination, the Veteran reported intermittent pain in the lower right rib cage area, with sharper pains experienced with twisting and turning, lasting up to 20 minutes.  Treatment was limited to attempts at massage, stretching, and changes in position.  He was not taking any medication for the condition and had not lost any time from work as a result.  

The June 2012 VA examination noted the same symptomatology but provided a more complete analysis.  Specifically, the examiner noted that the Veteran's injury in service had affected Muscle Group XIX, covering the muscles of the abdominal wall, on the right side.  The examiner also noted that the Veteran was affected by one of the signs and symptoms of muscle injury, specifically occasional fatigue-pain.  The Veteran reported that the disability had an impact on his job, because the repetitive nature of his work often caused him to develop spasms in the right chest and abdomen area.

The Board finds that the Veteran's disability picture relative to his right side diaphragmatic spasm has been consistent throughout the appeals period.  Specifically, the description of fatigue-pain from repetitive motion or specific movements has been consistent and the symptoms appear to have been present even before the filing of the claim for increase.  Accordingly, pursuant to 38 C.F.R. § 3.400, the Board finds that a 10 percent disability rating is appropriate as of August 17, 2010, one year prior to the filing of the claim.

A still-higher disability rating is not warranted based on the evidence.  Specifically, a disability rating of 30 percent would require evidence of a moderately severe muscle injury.  In this case, the Veteran did not have a penetrating muscle wound and the only cardinal sign or symptom of muscle injury shown by the Veteran is fatigue-pain.  Rather, the demonstrated symptoms are those of occasional fatigue-pain at work, with no muscle, tendon, or bone damage, no scarring, and loss of muscle function or impairment of coordination.  As such, the Veteran is not entitled to a higher rating for his diaphragmatic spasm.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319.


Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for PFB and diaphragmatic spasm, rated analogous to a muscle injury affecting the diaphragm.  The rating criteria also provide for higher ratings for more severe symptomatology.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

A rating decision issued in November 2009, which was sent to the Veteran in December 2009, denied service connection for both a right knee disability and a left shoulder disability.  In both instances, the determination was based in large part on the conclusions of a VA examination in October 2009 that the disabilities were not related to service or to any service-connected disabilities.  Other evidence considered in making that decision included the Veteran's service treatment records and VA and private treatment records.

The Veteran petitioned to reopen these claims in August 2011.  New evidence has been added to the record, to include a VA examination in January 2012 and the Veteran's testimony at hearing before the Decision Review Officer in January 2013 and the Board in October 2013.  The Veteran testified regarding his perceptions as to the causes of his disabilities and this testimony is consistent with other facts of record and is presumed credible under Justus.  Moreover, the basic elements of the Veteran's description of his mechanisms of injury were not fully addressed in the VA examinations provided.  By law, when VA undertakes to provide a VA examination, the examination provided must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)

Inasmuch as the evidence submitted since the November 2009 rating decision addresses the relationship between the claimed disabilities and service, and it was not considered in the prior adjudication, it constitutes new and material evidence.  The claims of service connection for right knee disability and left shoulder disability are reopened.  38 C.F.R. § 5108.


ORDER

Entitlement to a disability rating in excess of 10 percent for PFB is denied.

Entitlement to a 10 percent disability rating for diaphragmatic spasm is granted as of August 17, 2010.

New and material evidence having been received, the claim of service connection for a right knee disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a left shoulder disability is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran was afforded a VA examination and opinion in January 2012 with respect to his claim of service connection for right knee disability.  At that time, the examiner addressed the question of secondary service connection based on his right ankle injury.  However, as the Veteran testified at the November 2013 hearing, the examiner did not address the impact, if any, on the Veteran's right knee by his service-connected right foot injury (post traumatic neurapraxia of the 3rd, 4th, and 5th toes of the right foot).  As such, a supplemental opinion or possibly a new examination is warranted on remand.

The January 2012 VA examination also addressed the Veteran's claim of service connection for a left shoulder disability.  However, the analysis provided on that issue was inadequate.  Specifically, the VA examiner concluded that the left shoulder disability was not linked to the Veteran's service because he had symptoms in both shoulders.  A review of the X-ray evidence notes that degenerative joint disease of the acromioclavicular joint is advanced on the left side but moderate on the right, and there are possible loose bodies in the left glenohumeral joint.  An explanation of these discrepancies is warranted, particularly as the record reflects that the Veteran is right-hand dominant.  As such, a supplemental opinion or possibly a new examination for this disability should also be afforded on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the January 2012 VA examiner an addendum opinion with respect to the right knee disability claim.  If the January 2012 VA examiner is not available, an opinion should be obtained from a similarly qualified medical provider.  

The examiner is asked to offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's right knee disability was caused or aggravated by his right foot disability (post-traumatic neurapraxia to the 3rd, 4th, and 5th toes) and/or by the combined effects of the right foot disability and the right ankle disability.  The opinion provided should address the effects, if any, of an altered gait on the development of the right knee disability.

The examiner is advised that "aggravated" means permanently worsened beyond the normal course of the disability.  If aggravation is found, the opinion should indicate a baseline (pre-aggravation) level of disability and a level of disability when the aggravation is considered. 

A physical examination should be scheduled if deemed warranted by the examiner providing the opinion.  A copy of the claims file, to include the Veteran's testimony at hearing, should be provided to the examiner for review.

The examiner is asked to provide the rationale for all opinions expressed.

2. Obtain from the January 2012 VA examiner an addendum opinion with respect to the left shoulder disability claim.  If the January 2012 VA examiner is not available, an opinion should be obtained from a similarly qualified medical provider.  

The examiner is asked to offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's left shoulder disability was caused by his military service, to include the incident in 1981.  The opinion provided should address the significance of the difference in severity between the left shoulder (advanced degenerative joint disease plus loose bodies in the glenohumeral joint) and the right shoulder, particularly in light of the fact that the Veteran is right-hand dominant.  

The examiner is advised that for VA purposes, positive findings on imaging studies, particularly those showing arthritis, can be considered disabilities.   

A physical examination should be scheduled if deemed warranted by the examiner providing the opinion.  A copy of the claims file, to include the Veteran's testimony at hearing, should be provided to the examiner for review.

The examiner is asked to provide the rationale for all opinions expressed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


